Citation Nr: 0010376	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for class III ruptured 
mouth.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran failed to appear before a Member of the Board for 
a personal hearing in May 1999.  No further duty to assist 
the veteran in this regard is required.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's claims of entitlement to service connection 
for squamous cell carcinoma of the neck, claimed as secondary 
to herbicide exposure, for hemorrhoids, and for class III 
ruptured mouth are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for squamous cell 
carcinoma, claimed as secondary to Agent Orange herbicide 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for class III ruptured 
mouth is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served 90 days or more during a period of war 
or in peacetime after December 1946 and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1999).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1999) are also satisfied:  Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (1999).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  The Secretary has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 59 
Fed. Reg. 341-46 (1994); see also 64 Fed. Reg. 59232-59243 
(1999).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, 
including squamous cell carcinoma.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  

The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Id.  Medical evidence is required, however, to show 
a relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999); Robinette v Brown, 
8 Vet. App. 69, 75 (1995).


Squamous Cell Carcinoma

The veteran contends that he has suffered medical conditions, 
such as squamous cell carcinoma, as a result of exposure to 
Agent Orange or other herbicides in service.  The Board has 
reviewed the record in its entirety and determines that 
service connection for squamous cell carcinoma is not 
warranted because the veteran has not presented a well 
grounded claim, on either a presumptive or direct basis.

Service medical records reveal that the veteran was 
clinically evaluated as normal for the skin and lymphatic 
system upon service entrance examination in July 1970, and 
upon service separation examination in March 1974.  He 
received no treatment for the skin, cancer, or for the 
lymphatic system during service.  Service records reveal that 
during the veteran's tour of duty he had foreign service in 
Vietnam.  Just because the veteran had service in Vietnam, 
does not mean exposure to Agent Orange may be presumed.  See 
38 C.F.R. § 3.307(a)(6).  Rather, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  McCartt v. West, 12 Vet. 
App. 164 (1999); 38 U.S.C.§ 1116 (a) (3) (West 1991).  The 
Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  Id.  Prior to McCartt, VA 
incorrectly presumed exposure to Agent Orange if the veteran 
had service in Vietnam.  Now, that presumption is afforded 
the veteran only if he also has one of the regulatory 
enumerated conditions.

Post service medical records show that the veteran was 
hospitalized at VA in July 1993, for other reasons, and that 
a discharge diagnosis included right neck mass (suspected 
basal cell carcinoma).  The remainder of VA outpatient 
treatment records show that in February 1994, poorly 
differentiated squamous cell carcinoma of the right neck was 
indicated, and a computerized tomography scan of the 
paranasal sinuses was recommended.  In March 1994, the 
veteran underwent radiation therapy for squamous cell 
carcinoma.  On May 21, 1997, the assessment was history of 
neck lymphoma.  It was noted that by non-invasive screening 
tests, no evidence of recurrence was indicated; that the 
veteran's weight was maintained, and that he had no symptoms.  
On May 29, 1997, there was no palpable lymphadenopathy or 
show of any evidence of abnormality on his blood work.  HI 
history of radiation for neck tumors was noted in August 1997 
at an Agent Orange screening examination.  The examiner 
detected no lymphadenopathy at that time.

Because there is no evidence that the veteran has developed 
an enumerated disease, the Board cannot determine that the 
veteran in this case has presumptive in-service exposure.  In 
this case, there is no competent evidence of any diseases 
subject to presumptive service connection as a result of 
exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309; 61 Fed. 
Reg. 57586-57589.  For example, there is no competent 
evidence that the veteran's squamous cell carcinoma 
constituted a soft tissue sarcoma, one of the enumerated 
diseases subject to presumptive service connection.

On a direct basis, the veteran has also not presented a well 
grounded claim because no causal connection between service 
and his currently described squamous cell carcinoma, has been 
presented.  Service medical records are silent for 
complaints, medical findings, or treatment with respect to 
squamous cell carcinoma.  The post-service medical records 
reflect findings of squamous cell carcinoma, radiation 
treatment therein, and, most currently, no evidence of 
lymphadenopathy.  There is no competent evidence of a nexus 
between the post-service squamous cell carcinoma the 
veteran's service.

Again, a disease need not be specifically mentioned in the 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  However, while the Court has found that while a 
disorder need not have been present or diagnosed in service, 
there still must be a nexus between a current disorder and 
military service; even if first diagnosed after service, on 
the basis of all of the evidence of record.  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Ultimately, the 
medical evidence of record does not indicate the requisite 
nexus between an inservice disease and any currently claimed 
disorder, including cancer. See Caluza, 7 Vet. App. 498.  
Accordingly, the veteran's claim is not well grounded.  Id.

Although the veteran has expressed his opinion that his 
squamous cell carcinoma is related to his service, by 
exposure to Agent Orange, or otherwise he does not meet the 
burden imposed by 38 U.S.C.A. § 5107(a) merely by presenting 
his own lay testimony, because lay persons are not competent 
to offer medical opinions.  See Hasty v. West, 13 Vet. 
App. 230, 233 (1999) (unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim) citing Grottveit, 5 Vet. App. 
at 93.  

In the absence of medical evidence of a nexus between the 
veteran's skin conditions, including squamous cell carcinoma, 
and an incident of service, to include herbicide exposure, 
his claim is not well grounded and must be denied. 


Hemorrhoids

The veteran contends that at the time of service discharge, 
the examining physician told him that he had a bad case of 
hemorrhoids; and that service connection is therefore 
warranted.  The veteran was clinically evaluated as normal 
for the anus and rectum at the time of his service entrance 
examination in July 1970.  Service medical records are silent 
for any complaints of, or treatment for, hemorrhoids.  At the 
time of his service separation examination in March 1974, the 
rectum and anus were clinically evaluated as normal.  The 
examining physician noted many other defects, without mention 
of hemorrhoid problems.  

Post-service medical records show that the veteran was seen 
at VA in September 1994, at which time he complained of 
having blood in his stool.  No corresponding diagnosis was 
given.  A May 21, 1997 VA treatment record, reveals a history 
of neck lymphoma and a history of substance abuse.  The 
assessment included bright red blood per rectum, and the 
physician stated the he felt that it was likely hemorrhoidal, 
but would asked the gastrointestinal department to a 
sigmoidoscopy given the veteran's history.  The veteran was 
seen at VA again on May 29, 1997, and in August 1997, at 
which times no further indication referable to the alleged 
hemorrhoid disorder were made.

The Board has reviewed the evidence of record pertinent to 
this claim and determines that the veteran has not presented 
a well grounded claim for entitlement to service connection 
for hemorrhoids.  The Board finds that the veteran's 
statement, to the effect that he had hemorrhoids at the time 
of service discharge, to be competent, as his statement is of 
the occurrence of an observable injury.  See Savage, 10 Vet. 
App. at 496 (the veteran's statements pertaining to an injury 
are probative if the injury is observable).  However, the 
veteran's claim is not well grounded because he has failed to 
provide any medical evidence which establishes a relationship 
between any current hemorrhoidal disorder and his military 
service.  See Clyburn, Caluza, and Epps, all supra. 


Ruptured Mouth

The Board also finds that the veteran's claim for service 
connection for class III ruptured mouth is not well grounded 
for the same reasons.  The veteran contends that the 
physician who examined him at the time of service separation 
told him that he had a class III ruptured mouth.

In service, the veteran was clinically evaluated as normal 
for the mouth and throat at the time of service entrance 
examination in July 1970 and at the time of service 
separation examination in March 1974; with no indication of 
mouth and throat problems noted in service.  Post-service 
records reveal that there were no oral lesions at the time of 
a VA examination on May 29, 1997.  VA records from August 
1997, reveal that the veteran's teeth were in poor condition 
with many dental caries.  There are no other records 
referable to the alleged disorder; except for a September 
1994 record which shows an unclear statement, possible 
identifying an oral wart.  

Again, the Board finds that the veteran's statement, to the 
effect that he had a some type rupture of the mouth at time 
of service discharge, to be competent; as his statement is of 
the occurrence of an observable injury.  See Savage, supra.  
However, there is certainly no evidence of any residual 
injury now, and the veteran is not entitled to service 
connection simply because he incurred an injury in service.  
His claim is not valid in the absence of proof of a present 
disability resulting from that injury.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Furthermore, veteran has also failed 
to provide any medical evidence which establishes a 
relationship between any current residuals of a ruptured 
mouth injury and his military service.  Accordingly his claim 
is not well grounded.  See Clyburn, Caluza, and Epps, all 
supra. 


Other Considerations

In a July 1999 statement, the veteran's representative 
asserted that the M21-1 provisions indicate that the 
veteran's claims must be fully developed prior to determining 
whether they are well grounded.  The representative requested 
that, if found to be not well grounded, the claims be 
remanded in order to fulfill this duty to assist.

In Morton v. West, 12 Vet. App. 477 (1999), (en banc denied 
July 28, 1999.), the Court held that the Manual M21-1 
provisions pertaining to the development of claims prior to a 
finding of well groundedness are interpretive, in that they 
do not relate to whether a benefit will be allowed or denied, 
nor do they impinge on a benefit or right provided by statute 
or regulation.  The Court found that the Manual M21-1 
provisions constituted "administrative directions to the 
field containing guidance as to the procedures to be used in 
the adjudication process," and that the policy declarations 
did not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well- 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court, and the Court's holdings regarding VA's duty to assist 
the claimant are quite clear.  38 U.S.C.A. § 7269; see also 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  The Board has 
determined, therefore, that, in the absence of well-grounded 
claims, VA has no duty to assist the veteran in developing 
his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, at 79, supra.  

The veteran has not indicated the existence of any evidence 
that, if obtained, would make his claims well grounded.  VA 
has no further obligation, therefore, to notify him of the 
evidence needed to support his claims.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).



ORDER

Service connection for squamous cell carcinoma, claimed as 
secondary to herbicide exposure.  

Service connection for hemorrhoids is denied.

Service connection for class III ruptured mouth is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


